frank aragona trust paul aragona executive trustee petitioner v commissioner of internal revenue respondent docket no filed date t is a_trust that owned rental real-estate properties and engaged in other real-estate activities t’s rental real-estate activities would be considered per se passive activities under sec_469 unless t qualified for the exception found in sec_469 this exception is applicable if more verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie united_states tax_court reports than one-half of the personal services performed in trades_or_businesses by the taxpayer are performed in real-property trades_or_businesses in which the taxpayer materially partici- pates and if the taxpayer performs more than hours of services during the year in real-property trades_or_businesses in which the taxpayer materially participates held a_trust can qualify for the sec_469 exception a_trust is capable of performing personal services within the meaning of sec_469 services performed by individual trustees on behalf of the trust may be considered personal services per- formed by the trust held further t materially participated in real-property trades_or_businesses richard s soble for petitioner brett chmielewski and meso t hammoud for respondent morrison judge the respondent referred to here as the irs issued a notice_of_deficiency to the frank aragona trust sometimes referred to here as the trust deter- mining the following deficiencies in federal_income_tax and the following penalties year deficiency accuracy-related_penalty sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure the trust filed a petition as permitted by sec_6213 we have jurisdiction to redetermine the deficiencies and pen- alties under sec_6214 after concessions the two issues remaining for decision are even though the petition was filed by paul v aragona the executive trustee for ease of reference we refer to the trust as having filed the peti- tion in any event we do not mean to suggest whether the petitioner in this case is the trustee or the trust see sec_7482 providing that default appellate venue for deficiency cases is the circuit in which is lo- cated the legal residence of the petitioner we do not reach that particular question all references to sections are to the internal_revenue_code_of_1986 as in effect for the years at issue the irs conceded that the trust is not liable for any accuracy-related_penalties for the and tax years the notice_of_deficiency did not determine a penalty for verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie aragona trust v commissioner does sec_469 apply to the trust yes are the fees that the trust paid to its trustees properly characterized as expenses of the trust’s rental real-estate activities we need not reach this issue because of our reso- lution of the first issue findings_of_fact some facts have been stipulated by the parties the stipu- lated facts are incorporated in the court’s findings_of_fact the trust is a complex residuary_trust that owns rental real- estate properties and is involved in other real-estate business activities such as holding_real_estate and developing real_estate its principal_place_of_business was in michigan when it filed the petition in frank aragona formed the trust with him as grantor and trustee and with his five children as beneficiaries according to the trust instrument the five children share equally in the income of the trust frank aragona died in he was succeeded as trustee by six trustees one of the six trustees was an independent_trustee the other five trustees were frank aragona’s five children including paul v aragona the executive trustee although the trustees formally delegated their powers to the executive trustee in order to facilitate daily business oper- ations the trustees acted as a management board for the trust and made all major decisions regarding the trust’s property during and the board met every few months to discuss the trust’s business each of the six trustees was paid a fee directly by the trust referred to here as a trustee fee or collectively as trustee fees in part for the trustee’s attending board meetings three of the chil- dren-paul v aragona frank s aragona and annette aragona moran-worked full time for holiday enterprises llc a michigan limited_liability_company that is wholly owned by the trust holiday enterprises llc is a dis- regarded entity for federal_income_tax purposes holiday enterprises llc managed most of the trust’s rental real- estate properties it employed several people in addition to the trust instrument gives the independent_trustee the power to dis- tribute the principal of the trust under limited circumstances when the petition was filed paul v aragona was a resident of michi- gan verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie united_states tax_court reports paul v aragona frank s aragona and annette aragona moran including a controller leasing agents maintenance workers accounts_payable clerks and accounts_receivable clerks in addition to receiving a trustee fee paul v aragona frank s aragona and annette aragona moran each received wages from holiday enterprises llc the trust conducted some of its rental real-estate activities directly some through wholly owned entities and the rest through entities in which it owned majority interests and in which paul v and frank s aragona owned minority interests it conducted its real-estate holding and real-estate development operations through entities in which it owned majority or minority interests and in which paul v and frank s aragona owned minority interests the table below summarizes the activities of the six trustees on behalf of the trust during and name of trustee salvatore s aragona paul v aragona anthony f aragona frank s aragona annette aragona moran charles e turnbull role annual trustee fee full-time dentist limited involve- ment in trust’s business executive trustee full-time em- ployee of holiday enterprises llc disabled limited involvement in trust’s business full-time_employee of holiday enterprises llc full-time_employee of holiday enterprises llc independent_trustee attorney with o’reilly rancilio p c limited involvement in trust’s business dollar_figure big_number big_number big_number big_number big_number total the dollar_figure annual trustee fee for anthony f aragona was reported as a dis- big_number tribution from the trust for tax purposes during the and tax years the trust incurred losses from its rental real-estate properties the losses were reported on the trust’s income-tax returns form sec_1041 u s income_tax return for estates and trusts and on schedules e supplemental income and loss and were reflected on line some of the losses were reported as being associated with holiday enterprises llc including dollar_figure the dollar_figure in trustee fees minus the dollar_figure in trustee fees paid to anthony f aragona the losses reported as being verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie aragona trust v commissioner associated with holiday enterprises llc were subdivided into various categories of expenses the dollar_figure was reported in the category of other expenses on its returns the trust treated its rental real-estate activities in which it engaged both directly and through its ownership interests in a number of entities as non-passive activities so treated the losses from these activities contributed to the amounts of net operating losses which the trust carried back to its and tax years while reporting losses for its rental real-estate activities the trust also reported gains from its other non-rental real- estate activities the trust owned interests in a number of entities engaged in real-estate holding activities and real- estate development projects on its form_1041 for each year the trust did not enter an amount on line the line for deductions for fiduciary fees in the notice_of_deficiency the irs determined that the trust’s rental real-estate activities were passive activities a determination that increased the passive-activity losses for and the increase in the passive-activity losses resulted in a decrease in the allowable deductions from gross_income for each of those years which decreased the net- operating-loss carrybacks to the and years the notice_of_deficiency determined that for each of and the trust should be allowed a deduction of dollar_figure for fiduciary fees the notice_of_deficiency also determined that the trust’s schedule e expenses which as reported on the returns included the dollar_figure in trustee fees should be reduced by dollar_figure thus the notice_of_deficiency reclassi- the notice_of_deficiency stated that t he rental losses_incurred are deemed passive a passive-activity loss is the amount by which aggregate losses from all the taxpayer’s passive activities for the year exceed the aggregate income from all the taxpayer’s passive activities for the year sec_469 the trust’s losses from its rental real-estate activities exceeded its income from the activities therefore characterizing the trust’s rental real-estate activi- ties as passive resulted in a net increase in the trust’s passive-activity loss for each year the existence of a passive-activity loss for the year results in the dis- allowance of current deductions in the amount of the passive-activity loss for the year sec_1_469-1t temporary income_tax regs fed reg date verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie united_states tax_court reports fied the dollar_figure amounts as fiduciary fees to be deducted on line of form_1041 instead of expenses deducted against rental income on schedule e and reflected on line of form_1041 in explaining the reclassification of the dollar_figure in fees the notice_of_deficiency stated it is determined your fiduciary fees of dollar_figure and dollar_figure should be reported on line on the face of the return form_1041 instead of dollar_figure and dollar_figure shown as a rental_expense_deduction on the schedule e for taxable years and respec- tively the adjustment was made to the rental loss claimed by holiday enter- prises to disallow the trustee fees as an other expense and the expense was moved to line on the face of the return where they are required to be shown as fiduciary fees computationally the notice_of_deficiency did not include the dollar_figure in the amount of the trust’s passive-activity-loss deductions for each year opinion the petitioner generally bears the burden_of_proof and therefore must prove the relevant facts by the preponderance_of_the_evidence except when the conditions of sec_7491 are satisfied tax ct r pract proc a 290_us_111 138_tc_382 our findings_of_fact in this opinion are based on the preponderance_of_the_evidence thus it is unnecessary to determine which party ie the trust or the irs has the burden_of_proof see 124_tc_95 does the sec_469 exception apply to the trust in congress enacted sec_469 tax_reform_act_of_1986 pub_l_no sec_501 stat pincite sec- tion a provides that a taxpayer’s passive-activity loss is disallowed for the year if the taxpayer is described in sec_469 the following taxpayers are described in sec_469 individuals estates trusts closely held c corporations and personal_service_corporations a passive- activity loss is the amount by which the aggregate losses a loss from an activity disallowed under sec_469 is treated as a de- duction allocable to such activity for the next tax_year sec_469 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie aragona trust v commissioner from all the taxpayer’s passive activities for the year exceeds the aggregate income from all the taxpayer’s passive activi- ties for such year sec_469 see also sec_1_469-2t temporary income_tax regs fed reg date a passive_activity is any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 under sec_469 any rental_activity is considered a passive_activity even if the taxpayer materially participates in the activity sec_469 thus any rental_activity is passive per se in congress enacted sec_469 which provides that sec_469 does not apply to the rental real-estate activity of any taxpayer who meets the requirements of sec_469 omnibus_budget_reconciliation_act_of_1993 pub_l_no sec a and b stat pincite sec_469 consists of two tests the first test is met if more than one-half of the personal services per- formed in trades_or_businesses by the taxpayer during the taxable_year in real-property trades_or_businesses in which the taxpayer materially participates sec_469 the second test is met if the taxpayer performs more than hours of services during the year in real-property trades_or_businesses in which the taxpayer materially participates sec_469 both tests must be met is performed the following reason was given for the amendment the passive_loss_rules limit deductions and credits from passive_trade_or_business activities deductions attributable to passive activities to the extent they exceed income from passive activities generally may not be deducted against other income such as wages portfolio_income or busi- ness income that is not derived from a passive_activity the committee considers it unfair that a person who performs personal services in a real_estate trade_or_business in which he materially partici- pates may not offset losses from rental_real_estate_activities against in- come from nonrental real_estate activities or against other types of in- come such as portfolio investment_income h_r rept no pincite 1993_3_cb_1 sec_469 provides in part this paragraph shall apply to a taxpayer for a taxable_year if- i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in continued verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie united_states tax_court reports sec_469 provides a special rule for deter- mining whether a closely_held_c_corporation meets the requirements of sec_469 in the case of a closely_held_c_corporation the requirements of subpara- graph b shall be treated as met for any taxable_year if more than percent of the gross_receipts of such corporation for such taxable_year are derived from real_property trades_or_businesses in which the corpora- tion materially participates thus the determination of whether a closely held c corpora- tion meets the requirements of sec_469 does not involve the one-half-of-personal-services test and the hour test the requirements of sec_469 can be met only by a taxpayer who materially participates in a real-property trade_or_business this is because the one-half-of-personal- services test the 750-hour test and the special rule for closely held c corporations all presuppose that the taxpayer materially participates in real-property trades_or_businesses sec_469 and ii see sec_469 see also sec_1_469-9 income_tax regs the term real_property_trade_or_business is defined as any real-property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business sec_469 regulatory guidance regarding the sec_469 excep- tion is found in sec_1_469-9 income_tax regs this regu- lation states that only a qualifying taxpayer falls within the exception sec_1_469-9 income_tax regs sec_469 does not apply to any rental real_estate activity of a taxpayer for a taxable_year in which the taxpayer is a qualifying taxpayer the term qualifying taxpayer is defined by the regulation as a taxpayer that owns at least one interest in rental real_estate and meets the requirements of paragraph c of this section sec_1_469-9 income_tax regs sec_1_469-9 income_tax regs the para- real_property trades_or_businesses in which the taxpayer materially par- ticipates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie aragona trust v commissioner graph c provision referred to in the quotation above pro- vides in general -a qualifying taxpayer must meet the requirements of sec_469 thus to be a quali- fying taxpayer within the meaning of the regulation a tax- payer must own at least one interest in rental real_estate and satisfy the requirements of sec_469 two other aspects of the regulation are of note first sec_1_469-9 income_tax regs provides in part that p ersonal services means any work performed by an indi- vidual in connection with a trade_or_business this is an interpretation of the term personal services used in the first test of sec_469 second sec_1_469-9 income_tax regs provides that a closely held c corpora- tion meets the requirements of paragraph c of this section by satisfying the requirements of sec_469 sec_469 provides that for the purposes of sec_469 a taxpayer is treated as materially participating in an activity only if the taxpayer is involved in the operation of the activity on a basis which is regular continuous and substantial the test in sec_469 has two functions first it is used to determine whether a particular activity is a passive_activity see sec_469 defining passive_activity as an activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate second it is used to determine whether a taxpayer materi- ally participates in real-property trades_or_businesses see sec_469 and ii thus a taxpayer is treated as materially participating in real-property trades_or_businesses if the taxpayer is involved in the operation of real-property trades_or_businesses on a basis which is regular continuous and substantial a can a_trust qualify for the sec_469 exception i the irs’s arguments for the sec_469 exception to apply there must be personal services performed by the taxpayer sec_469 because p ersonal services are defined by regulation as work performed by an individual in connection with a trade_or_business the irs contends that a_trust cannot perform personal services see sec_1_469-9 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie united_states tax_court reports income_tax regs therefore the irs contends a_trust cannot qualify for the sec_469 exception the irs asserts that the legislative_history of sec_469 supports its view that congress did not intend the sec_469 exception to apply to trusts in describing the provision in the bill that would be adopted by the house and enacted by congress in amended form as sec_469 the report of the house ways and means com- mittee stated that the provision applies to individuals and closely held c corporations h_r rept no pincite 1993_3_cb_167 the report further stated that an individual taxpayer meets the requirements of the exception if more than half of the personal services the tax- payer performs in a trade_or_business are in real_property trades_or_businesses in which he materially participates id the bill adopted by the house had provided that the sec_469 exception was applicable if more than one-half of the personal services performed in trades_or_businesses by the taxpayer are performed in real_property trades_or_businesses in which the taxpayer materially participates h_r 103d cong sec the bill did not yet include sec_469 the report also stated that a closely_held_c_corporation meets the requirements of the sec_469 exception if more than percent of its gross_receipts for the taxable_year are derived from real_property trades_or_businesses in which the corporation materially participates within the meaning of sec_469 h_r rept no supra pincite c b pincite the report did not describe how any class of taxpayer other than an individual or a closely_held_c_corporation meets the requirements of the exception id the report of the conference committee also describing the bill adopted by the house similarly stated that an individual taxpayer meets the requirements of the exception if more than half of the personal services the tax- payer performs in trades_or_businesses during the taxable_year are in real_property trades_or_businesses in which he materially participates h_r conf rept no pincite 1993_3_cb_393 the conference_report fur- ther stated that a closely_held_c_corporation meets the requirements of the exception if more than percent of its gross_receipts for the taxable_year are derived from real prop- the 750-hour test now codified in verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie aragona trust v commissioner erty trades_or_businesses in which the corporation materially participates id the conference_report also discussed the final version of the bill id pincite c b pincite it described the sec_469 exception thus the conference agreement follows the house bill with a modification under the conference agreement an individual taxpayer meets the eligi- bility requirements if more than half of the personal services the tax- payer performs in trades_or_businesses during the taxable_year are per- formed in real_property trades_or_businesses in which the taxpayer mate- rially participates and such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates id ii analysis the irs argues that a_trust is incapable of performing personal services because the regulation defines personal services to mean any work performed by an individual in connection with a trade_or_business sec_1_469-9 income_tax regs we reject the irs’s argument a_trust is an arrangement whereby trustees manage assets for the trust’s beneficiaries restatement trust sec_3d sec_2 a_trust is a fiduciary relationship with respect to property subjecting the person who holds title to the property to duties to deal with it for the benefit of others see also sec_301_7701-4 proced admin regs in general the term ‘trust’ as used in the internal_revenue_code refers to an arrangement created either by will or by an inter_vivos declaration whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries under the ordinary rules applied in chancery or probate courts if the trustees are individuals and they work on a trade_or_business as part of their trustee duties their work can be considered work performed by an individual in connection with a trade_or_business sec_1_469-9 income_tax regs we conclude that a_trust is capable of per- forming personal services and therefore can satisfy the sec_469 exception indeed if congress had wanted to exclude trusts from the sec_469 exception it could have done so explicitly by limiting the exception to any natural_person in sec_469 the internal_revenue_code does exactly that sec_469 grants a dollar_figure allowance to any natural_person who fulfills certain requirements that congress did not use verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie united_states tax_court reports the phrase natural_person but instead used the word tax- payer in sec_469 suggests that congress did not intend to exclude trusts from the sec_469 exception despite what the irs argues here we need not address the trust’s arguments regarding the regulation which are that the word individual in the regulation should be inter- preted to include a_trust and in the alternative even if the word individual does not include a_trust then the regulation is inapplicable to tax- payers that are trusts we now turn to the legislative_history of the sec_469 exception which the irs contends shows that trusts cannot qualify for that exception the ways and means com- mittee report states that the sec_469 exception applies to individuals and closely held c corporations h_r rept no supra pincite c b pincite the report does not say that the exception applies only to individ- uals and closely held c corporations therefore the report does not compel the conclusion that only individuals and closely held c corporations can qualify for the sec_469 exception the legislative_history states that an individual meets the requirements of sec_469 by meeting the one-half-of- personal-services test and in discussing the final version of the legislation the 750-hour test id h_r rept no supra pincite c b pincite it is true that an indi- vidual falls within the sec_469 exception by meeting the two tests but this does not mean that other types of tax- payers cannot fall within the exception b does the trust qualify for the sec_469 exception the irs’s fallback position is that even if some trusts can qualify for the sec_469 exception the trust does not qualify because it did not materially participate in real-prop- erty trades_or_businesses the irs concedes that the trust’s real-estate operations qualify as real_property trades_or_businesses therefore the question to be resolved is whether the trust materially participated in its real-estate operations we hold that it did so sec_469 supplies the definition of what it means to materially participate in an activity by that definition a verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie aragona trust v commissioner taxpayer is treated as materially participating in an activity only if the taxpayer is involved in the operations of the activity on a basis which is regular continuous and substan- tial sec_469 interpreting sec_469 the department of the treasury has promulgated regulations for determining whether taxpayers who are individuals materially participate in an activity see sec_1_469-5t b c and d tem- porary income_tax regs fed reg date sec_469 provides a method for determining whether certain types of corporation sec_11 have met the tests for mate- rial participation the statute does not provide a method for determining how a_trust may materially participate in an activity and no regulations have yet been promulgated for taxpayers that are trusts see sec_1_469-5t temporary income_tax regs fed reg date reserving a place for a regulation to be titled material_participation of trusts_and_estates therefore we must make the determination of whether a_trust materially participates in an activity in the absence of regulatory guid- ance the irs argues that in determining whether a_trust is materially participating in an activity only the activities of the trustees can be considered and the activities of that trust’s employees must be disregarded in support the irs cites s rept no pincite 1986_3_cb_1 which states that a_trust is treated as materially the irs does not take the position that the trust should be treated as a corporation see sec_301_7701-4 proced admin regs business trusts defined as devices created by beneficiaries to carry on profit-making businesses are to be treated for federal tax law purposes as corporations or partnerships a number of commentators have argued that there is a need for a reg- ulation that resolves questions regarding material_participation of trusts and generally coordinates the passive-activity-loss rules of sec_469 with the rules on taxation of trusts in subch j see eg byrle k abbin david k carlson and mark l vorsatz income_taxation of fiduciaries and beneficiaries sec_801 pincite to ed sec_469 does not easily comport with subchapter_j to date no regulatory explanation has been forthcoming on questions including where and how mate- rial participation is measured m carr ferguson james j freeland and mark l ascher federal income_taxation of estates trusts and beneficiaries para pincite to 3d ed leo l schmolka passive_activity_losses trusts_and_estates the regulations if i were king tax l rev verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie united_states tax_court reports participating in an activity if an executor or fiduciary in his capacity as such is so participating the senate com- mittee report also states that the activities of employees are not attributed to the taxpayer the ignore the activities of on the basis of these legal principles the irs would have us trust’s non-trustee employees additionally the irs would have us ignore the activities of the three trustees who are employees of holiday enterprises llc it reasons that the activities of these three trustees should be considered the activities of employees and not fiduciaries because the trustees performed their activities as employees of holiday enterprises llc and it is impossible to disaggregate the activities they performed as employees of holiday enterprises llc and the activities they performed as trustees if the court adopts all these arguments made by the irs then it should ignore the activities of the or so non-trustee employees and the trustee-employees paul v aragona frank s aragona and annette aragona moran this would leave only the relatively insignificant activities of the trustees who are not employees salvatore s aragona a den- tist anthony f aragona who is disabled and unable to work and charles e turnbull an outside attorney who is the independent_trustee even if the activities of the trust’s non-trustee employees should be disregarded the activities of the trustees- including their activities as employees of holiday enter- prises llc-should be considered in determining whether the trust materially participated in its real-estate operations the trustees were required by michigan statutory law to the senate committee report states the fact that a taxpayer utilizes employees or contract services to per- form daily functions in running the business does not prevent such tax- payer from qualifying as materially participating however the activities of such agents are not attributed to the taxpayer and the taxpayer must still personally perform sufficient services to establish material partici- pation s rept no pincite 1986_3_cb_1 the irs disagrees with carter trust v united_states 256_fsupp2d_536 n d tex which held that the activities of the trust’s non- trustee employees and of the trustee are considered in determining whether the trust materially participated in ranching activity we need not and do not decide whether the activities of the trust’s non-trustee employees should be disregarded verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie aragona trust v commissioner administer the trust solely in the interests of the trust bene- ficiaries because trustees have a duty to act as a prudent person would in dealing with the property of another ie a beneficiary mich comp laws sec before amendment by mich pub acts no see also in re estate of butterfield n w 2d mich con- struing mich comp laws sec a statute in effect from to that was a similarly-worded prede- cessor to mich comp laws sec trustees are not relieved of their duties of loyalty to beneficiaries by con- ducting activities through a corporation wholly owned by the trust cf in re estate of butterfield n w 2d pincite trustees who also happen to be directors of the corporation which is owned or controlled by the trust cannot insulate themselves from probate scrutiny ie duties imposed on trustees by michigan courts under the guise of calling them- selves corporate directors who are exercising their business judgment concerning matters of corporate policy therefore their activities as employees of holiday enterprises llc should be considered in determining whether the trust mate- rially participated in its real-estate operations considering the activities of all six trustees in their roles as trustees and as employees of holiday enterprises llc the trust materially participated in its real-estate operations three of the trustees participated in the trust’s real-estate operations full time the trust’s real-estate operations were substantial the trust had practically no other types of oper- ations the trustees handled practically no other businesses on behalf of the trust the irs argues that because paul v aragona and frank s aragona had minority ownership interests in all of the entities through which the trust oper- we need not consider the effect of sec_469 which provides that for purposes of sec_469 personal services performed as an em- ployee are generally not treated as performed in real-property trades_or_businesses this rule has no application to the resolution of this case be- cause as we explain infra the irs has confined its challenges to the trust’s qualification for sec_469 treatment to two challenges that trusts are categorically barred from sec_469 treatment and the trust did not materially participate in real-property trades_or_businesses thus we need not and do not determine how many hours of personal services were performed by the trust in real-property trades_or_businesses we also note that the irs does not cite sec_469 in its brief verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie united_states tax_court reports ated real-estate holding and real-estate development projects and because they had minority interests in some of the enti- ties through which the trust operated its rental real-estate business some of these two trustees’ efforts in managing the jointly held entities are attributable to their personal por- tions of the businesses not the trust’s portion despite two of the trustees’ holding ownership interests we are convinced that the trust materially participated in the trust’s real- estate operations first frank s and paul v aragona’s com- bined ownership_interest in each entity was not a majority interest-for no entity did their combined ownership_interest exceed second frank s and paul v aragona’s com- bined ownership_interest in each entity was never greater than the trust’s ownership_interest third frank s and paul v aragona’s interests as owners were generally compatible with the trust’s goals-they and the trust wanted the jointly held enterprises to succeed fourth frank s and paul v aragona were involved in managing the day-to-day oper- ations of the trust’s various real-estate businesses we hold that the trust materially participated in real-prop- erty trades_or_businesses for a taxpayer who has materially participated in real-property trades_or_businesses the next steps in ascertaining whether the taxpayer benefits from the sec_469 exception are to determine whether more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the year are performed in real-property trades_or_businesses and to determine whether the taxpayer performed more than hours of services during the year in the real-property trades_or_businesses as to whether the trust qualifies for the sec_469 exception however the irs has limited its argu- ments to the two arguments discussed above namely that trusts are categorically barred from qualifying under the sec_469 exception and that the trust did not materi- ally participate in real-property trades_or_businesses in the context of the arguments raised in this case therefore we hold the trust meets the sec_469 exception for the years at issue c conclusion once it is determined that the trust qualifies under the sec_469 exception and that therefore the trust’s verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie aragona trust v commissioner rental real-estate activities are not per se passive activities a theoretical next step is to determine whether the trust materially participated in its rental real-estate activities if the trust materially participated in its rental real-estate activities then its rental real-estate activities are not passive activities if the trust did not materially participate in its rental real-estate activities then its rental real-estate activi- ties are passive activities the irs argues only that the trust is not excepted by sec_469 it does not argue that-in the event that we determine that the trust is excepted by sec_469 -the trust did not materially participate in its rental real-estate activities we hold that in the context of the arguments presented in this case the trust’s rental real-estate activities are not passive activities are the fees that were paid_by the trust to its trustees properly characterized as expenses of the trust’s rental real-estate activities the notice_of_deficiency determined that the trust’s rental real-estate activities were passive activities a determination that if correct meant that all deductions related to the rental real-estate activities were passive-activity-loss deductions the notice_of_deficiency treated the dollar_figure in trustee fees as deductions other than passive-activity-loss deductions and allowed the full deduction of dollar_figure the treat- in determining whether a taxpayer who qualifies for the sec_469 exception has materially participated in a rental real-estate activity each interest in rental real_estate is treated as a separate rental real-estate ac- tivity unless the taxpayer has made an election under sec_469 if the taxpayer has made such an election then all interests in rental real_estate are treated as a single rental real-estate activity sec_469 before the years at issue the trust made an election under sec_469 a -an election that was binding for subsequent tax years absent changed circumstances-to treat all of its interests in rental real_estate as a single activity a passive-activity loss is generally defined as the amount if any by which the passive-activity deductions for the year exceed the passive-activ- ity gross_income for the tax_year sec_1_469-2t temporary income_tax regs fed reg date passive-activity gross_income is generally all items of gross_income from a passive_activity sec_1 2t c temporary income_tax regs supra a passive-activity deduction is generally defined as a deduction arising in connection with the conduct of a passive_activity sec_1_469-2t temporary income_tax regs continued verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie united_states tax_court reports ment of the dollar_figure in trustee fees as deductions other than passive-activity-loss deductions assumes that the trustee fees were not expenses of the trust’s rental real-estate activities on brief the irs appears to defend this assumption it apparently contends that the trustee fees were not the expenses of the trust’s rental real-estate activities the trust appears to disagree with the assumption in the notice_of_deficiency the trust apparently contends that the trustee fees were the expenses of the trust’s rental real-estate activi- ties the question of whether the trustee fees were the expenses of the trust’s rental real-estate activities is relevant only if the trust’s rental real-estate activities are passive activities contrary to the notice_of_deficiency we hold that the trust’s rental real-estate activities were not passive activities see supra part c because of this holding the losses associated with the trust’s rental real-estate activities are not passive- activity-loss deductions therefore it is unnecessary to decide whether the trustee fees were expenses of the trust’s rental real-estate activity conclusion we have considered all of the arguments the parties have made and to the extent that we have not discussed them we find them to be irrelevant moot or without merit fed reg date in its brief the irs frames the issue of proper characterization of the trustee fees as whether petitioner should have reported trustee fee ex- penses on the front of its u s income_tax return for estates and trusts form_1041 or on the schedule e for the and years it also frames the issue as trustee fees are an expense of the trust and not holiday enterprises llc both phrasings appear to be an obscure ref- erence to the notice of deficiency’s assumption that the trustee fees are not the expenses of the trust’s rental real-estate activity in its reply brief the trust argues that the trustee fees are properly included in the determination of the trust’s losses from its real_estate ac- tivities strictly speaking however the computations in the notice of defi- ciency assumed that the trustee fees were not the expenses of the trust’s rental real-estate activities verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie aragona trust v commissioner to reflect the foregoing decision will be entered under tax ct r pract proc f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a aragon jamie
